
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.64.2


Amendment to the Dime Bancorp, Inc.
1997 Stock Incentive Plan for Outside Directors

Effective as of April 20, 2001


        The Dime Bancorp, Inc. 1997 Stock Incentive Plan for Outside Directors
(the "Plan") is hereby amended in the following particulars:

1.The second textual sentence of Section 2 of the Plan is amended to read in
full as follows:

"Notwithstanding the limitation described in the preceding sentence, for
purposes of determining awards under the Plan the following limitations shall
apply: (A) the number of shares of Common Stock that may be awarded in the form
of Deferred Stock, Restricted Stock or rights to purchase Restricted Stock on or
after April 20, 2001 under the Plan and any other stock-based incentive plan
maintained by the Company or any of its subsidiaries may not exceed 1,500,000
shares of Common Stock, and (B) grants of rights to purchase Restricted Stock
under the Plan shall be limited so that the sum of (i) the aggregate number of
shares of Restricted Stock that are outstanding as of April 30, 1998 (but that
have not thereafter been forfeited or repurchased) and (ii) the number of shares
of Restricted Stock made available after such date for purchase under the Plan
or under any other stock-based incentive plans maintained by the Company or any
of its subsidiaries shall not exceed 2% of the total number of shares of Common
Stock that are outstanding (inclusive of shares of Restricted Stock otherwise
then outstanding) at the time the grant of the right to purchase the Restricted
Stock is made."

2.Section 6.2(a)(i) of the Plan is amended by adding a new sentence at the end
thereof to read in full as follows:

"The option exercise price of a Non-Qualified Option may not be reduced after
the date of grant of the option nor may any Non-Qualified Option or other stock
option granted under any other stock-based incentive plan maintained by the
Company or any of its subsidiaries be cancelled and replaced with a new
Non-Qualified Option award at a lower option exercise price (except to the
extent the reduction of the option exercise price or the cancellation of a
Non-Qualified Option or other stock option and the replacement of such cancelled
option with a new Non-Qualified Option award at a lower option exercise price is
permitted pursuant to Section 8)."

3.Section 6.2(a)(ii) of the Plan is amended in its entirety to read as follows:
"(ii)Option Term. The term of each Non-Qualified Option shall be determined by
the Board, but in no event shall the term of any Non-Qualified Option granted on
or after April 20, 2001 exceed 10 years."

--------------------------------------------------------------------------------





QuickLinks


Amendment to the Dime Bancorp, Inc. 1997 Stock Incentive Plan for Outside
Directors Effective as of April 20, 2001
